Exhibit 10.36

COMPREHENSIVE RELEASE AGREEMENT



This agreement (this "Agreement") is entered into by and among Procept, Inc.
(formerly Pacific Pharmaceuticals, Inc.) ("Procept"), AOI Pharmaceuticals, Inc.
(a subsidiary of Access Oncology, Inc.) ("AOIP"), and the United States Public
Health Services ("PHS"), and both the Penn State Research Foundation
("Foundation"), the University of Chicago ("UC") (Procept, AOIP and PHS,
Foundation and UC collectively, the "Parties").

                WHEREAS, the Foundation, UC and PHS are owners of certain patent
rights associated with 06-Benzylguanine and/or its derivatives;

                WHEREAS, UC under an agreement with its affiliated corporation,
ARCH Development Corporation has the right to license the Licensed Patents and
other intellectual property owned by ARCH;

                WHEREAS, Foundation executed the following Interinstitutional
Agreements (IIA) with PHS: L-094-91/0, executed May 20, 1997 (attached as
Exhibit A); and with UC executed (May 16, 1997) (attached as Exhibit B) whereby
UC and the Foundation received full power and authority to enter into a license
agreement with Procept on or about February 6, 1998 (such license agreement, the
"License Agreement" attached as Exhibit C), pursuant to which Procept received
an exclusive worldwide license to certain Patent Rights (as defused therein);

                WHEREAS, Procept has sub-licensed certain of its interests,
rights and obligations under the License Agreement to AOIP pursuant to a
sublicense agreement entered into by and between Procept and AOIP on or about
October 13, 2000 (such sublicense agreement, the "Sublicense Agreement" attached
as Appendix D);

                WHEREAS, UC, Foundation and the PHS have agreed to enter into
the following Interinstitutional Agreements ("Interinstitutional Agreements"):
L-086-02/0, executed January 30, 2002; and L-067-02/0, executed January 29,
2002, copies of which are attached hereto as Exhibits E and F and pursuant to
which PHS has exclusive licensing rights associated with the Patent Rights;

                WHEREAS, Procept and PHS have executed a revised license
agreement dated February 28, 2002, L-068-02/0 ("Revised License Agreement"), to
which this Release agreement ("Comprehensive Release Agreement") is attached as
Appendix J, and replaces the existing Release Agreement, now attached to Revised
License Agreement as Appendix I. Said Revised License Agreement (L-OG8-02/0,
executed February 28, 2002), its Amendment (L-068-02/l, "Amendment"), and the
Comprehensive Release Agreement shall supercede and terminate the terms and
conditions of the License Agreement;

                WHEREAS, the Parties acknowledge that they will each derive
substantial benefit from the Revised License Agreement, the Sublicense Agreement
and AOIP’s development efforts thereunder;

                NOW, THEREFORE, in consideration of the foregoing premises and
the mutual covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

                1.             PHS, the Foundation and UC hereby irrevocably and
absolutely release and forever discharge both Procept and AOIP, as well as their
affiliates, and their respective successors, predecessors, assigns,
beneficiaries, executors, trustees, administrators, subrogees, agents,
representatives, employees, officers, directors, shareholders, partners, parent
corporations, subsidiaries and affiliates (collectively, "Released Parties"), of
and from any and all claims, demands, obligations, debts, actions, and causes of
action of every nature, character, and description, known or unknown, pursuant
to, arising out of, or related to the License Agreement, which PHS now owns or
holds, or has at any time heretofore owned or held, or may at any time own or
hold against the Released Parties, arising prior to and including the date of
this Agreement.

--------------------------------------------------------------------------------

                2.             In the event the Revised License Agreement is
terminated owing to a breach by Procept (as determined by a court of competent
jurisdiction or specific reference in a settlement of litigation) and AOIP is in
good standing under the Sublicense Agreement, PHS, or Foundation and UC (in the
event that the Interinstitutional Agreements have also been terminated,) will
grant a license directly to AOIP on substantially similar terms and conditions
as those contained in the Revised License Agreement and its Amendment (such
newly granted license, the "New AOIP License"). It is understood and agreed that
unless and until such New AOIP License is executed, AOIP shall maintain its
exclusive Sublicense to the Patent Rights (as defined in Appendix A of Revised
License Agreement, L-068-02/0) far up to ninety (90) days in accordance with the
Sublicense Agreement, and thereafter in accordance with the material terms and
conditions of the Revised License Agreement. It is further understood and agreed
that the Sublicense Agreement shall terminate upon execution of the New AOIP
License. It is further understood and agreed to by PHS, Foundation, UC, and AOIP
that the royalty consideration to be paid to PHS, or to Foundation and UC in the
event the Interinstitutional Agreements have also been terminated, under the
terns and conditions of the New AOIP License shall be the same as those terms
contained in Appendix C of the Revised License Agreement.

                3.             In the event the Interinstitutional Agreements
between PHS and the Foundation and PHS and UC are determined by a court of
competent jurisdiction to be breached by PHS and as a result, are terminated,
and Procept is in good standing under the Revised License Agreement, the
Amendment, and the Comprehensive Release Agreement, the Foundation will grant a
license directly to Procept on the same terms and conditions as those contained
in the Revised License Agreement and its Amendment (such newly granted license,
the "New Procept License").  It is understood and agreed that in that event,
unless and until such New Procept License is executed, Procept shall maintain
its exclusive license to the Patent Rights in accordance with the Revised
License Agreement. Regardless of whether the New Procept License is executed,
the Sublicense Agreement, and its Amendment, shall remain in full force and
effect.

                4.             The construction, validity, performance, and
effect of this Agreement shall be governed by Federal law as applied by the
Federal courts in the District of Columbia.

                5.             This Agreement may be signed in one or more
counterparts, each of which is to be considered an original, and taken together
as one and the same document.

[the rest of this page is intentionally left blank]

 

 

- 2 -

--------------------------------------------------------------------------------

 

                IN WITNESS WHEREOF, the Parties acknowledge by the signatures
below of their authorized representatives that they have read this Comprehensive
Release Agreement and understand and agree to be bound by its terms and
conditions.

 

For PHS:

/s/ Jack
Spiegel                                                                            
                                        5/13/2002              
Jack Spiegel,
Ph.D.                                                                                                                        
Date
Director, Division of Technology Development and Transfer
Office of Technology Transfer
National Institutes of Health

Mailing Address for Notices:

Office of Technology Transfer
National Institutes of Health
6011 Executive Boulevard, Suite 325
Rockville, Maryland 20852-3804 U.S.A.

PROCEPT,
INC.                                                                           
AOI PHARMACEUTICALS, ING.

369 Lexington
Avenue                                                                An Access
Oncology Company
10th
Floor                                                                                     
750 Lexington Avenue
New York, NY
10017                                                                    26th
Floor

                                                                                                       
New York, NY 10022

 

By: /s/ Salvatore A. Bocci                         
                                By: /s/ I. Craig
Henderson                                

Name:  Salvatore A. Bocci                         
                               Name:  I. Craig
Henderson                                

Title:  President and CEO                           
                               Title:  President and
CEO                                  

Date:  5/17/04                                               
                               Date: 
5/26/02                                                       

THE PENN STATE RESEARCH FOUNDATION UNIVERSITY OF CHICAGO

 

113 Technology
Center                                                              5640 South
Ellis Avenue
University Park, PA
16802                                                         Suite 405, Chicago
Illinois 60637

 

By: /s/ David E. Branigan                          
                                By: /s/ Authorized
Signatory                           

Name:  David E. Branigan                          
                                Name: 
                                                                  

Title:  Treasurer                                           
                                Title: 
                                                                    

Date:  May 24, 2002                                                            
        Date:    5/29/02      

